FIFTH DIVISION
                                                                                          January 14, 2011

No. 1-09-0920

                                                                       )    Appeal from the
                                                                       )    Circuit Court of
                                                                       )    Cook County
In re JOSHUA B., a Minor (The People of the State of                   )
Illinois, Petitioner-Appellee, v. Joshua B., Respondent-               )    No. 08 JD 5307
Appellant).                                                            )
                                                                       )    Honorable
                                                                       )    Andrew Berman,
                                                                       )    Judge Presiding.


        JUDGE EPSTEIN delivered the judgment of the court, with opinion.

        Presiding Justice Fitzgerald Smith and Justice Joseph Gordon concurred in the judgement and

opinion.

                                                  OPINION

        In April 2009, respondent, Joshua B., was adjudicated delinquent, placed on probation, and ordered

to perform community service. He appeals, claiming the trial court denied him due process by not advising

him of his right to testify and not verifying that he was knowingly and voluntarily waiving that right. He also

claims the trial court’s order must be modified because his probation impermissibly extends beyond

his twenty-first birthday. For the reasons below, we affirm as modified.

                                             BACKGROUND

        In November 2008, the State filed a petition for adjudication of wardship claiming respondent,

who was 16 years old, robbed a fellow student. The student and an adult witness identified

respondent as the robber in separate photo arrays and testified at his delinquency proceeding.

Respondent, who was represented by counsel, called his girlfriend, mother, and father as alibi

witnesses. They testified that respondent was at home talking to his girlfriend on a landline telephone
1-09-0920

at the time of the robbery. Respondent, who was not advised by the trial court of his right to testify,

did not testify. The trial court adjudicated respondent delinquent, stating:

       “We have witnesses, two eyewitness, to the event which is not often the case. Both

       of the eyewitnesses told internally consistent versions of what happened. There was

       not contradiction between one or the other.

               What I find compelling evidence here, too, is that both of the eyewitnesses

       identified the young man, Joshua B***, in photo arrays that - I believe one was held

       at the police station and I think the other one was at the house of Joshua B*** [sic].

       So, these are obviously not done contemporaneously. So, we didn’t have a situation

       where it could be argued that one witness suggested an identification of another

       witnesses. They both picked out the same photo from that array.

               You know, standing by themselves, each of those witnesses - I have big

       problems with a single-witness-identification case without other corroboration. We

       have two witnesses that both gave very compelling and consistent testimony that was

       very credible.

               On the other side, we have an alibi defense that was put forth by family

       members. And I understand that that’s often what witnesses are. There was - You

       know, it was interesting to me that the alibi defense really turned on phone calls; and

       yet, no corroboration of the phone calls was produced by way of records which is

       something that is available to the two people by way of subpoena and that that might

       have made an alibi a little bit more compelling than it was because there were


                                                  2
1-09-0920

       inconsistencies between the stories.

                 And so, I find that the State has proved this case beyond a reasonable doubt.

       I find that State’s witnesses more credible; and so, there will be a finding of

       delinquency, finding of guilty.”

The trial court placed respondent on five years’ probation, until April 7, 2014, and ordered him to

perform 60 hours of community service. Respondent appeals claiming the trial court denied him due

process by failing to advise him of his right to testify and failing to verify that he knowingly and

voluntarily waived that right. He also claims, and the State does not dispute, that his probation must

be modified because it impermissibly extends beyond his twenty-first birthday.

                                              ANALYSIS

                              A. Respondent’s Adjudication Is Affirmed

                 “A criminal defendant has a constitutional right to testify in his own defense,

       but that right may be waived. [Citation.] In order to effect waiver of his right to

       testify, a defendant is not required to execute a specific type of waiver, nor is the trial

       court required to ascertain whether a defendant’s silence is the result of a knowing

       and voluntary waiver to testify.” People v. Chatman, 357 Ill. App. 3d 695, 703

       (2005).

       “When a defendant contends on appeal that he was precluded from testifying at trial,

       however, his conviction cannot be reversed on the basis that he was precluded from

       exercising his right to testify, unless he contemporaneously asserted his right to testify

       by informing the trial court that he wished to do so.” People v. Shelton, 252 Ill. App.


                                                   3
1-09-0920

         3d 193, 201 (1993).

Accord People v. Smith, 176 Ill. 2d 217, 234 (1997). Respondent did not do so here, forfeiting the

issue.

         We will nonetheless examine the record for plain error, “a narrow and limited exception to

the general waiver rule.” People v. Pastorino, 91 Ill. 2d 178, 188 (1982). It applies

         “when (1) a clear or obvious error occurred and the evidence is so closely balanced

         that the error alone threatened to tip the scales of justice against the defendant,

         regardless of the seriousness of the error, or (2) a clear or obvious error occurred and

         that error is so serious that it affected the fairness of the defendant’s trial and

         challenged the integrity of the judicial process, regardless of the closeness of the

         evidence.” People v. Piatkowski, 225 Ill. 2d 551, 565 (2007).

Respondent claims the trial court erred by not informing him of his right to testify and not verifying

that he knowingly and voluntarily waived that right. We find no such error.

         “Illinois courts have long held that when a defendant is represented by counsel, the trial

         court does not have a duty to tell a defendant of his right to testify. [Citation.] Rather, it is

         the defense counsel’s responsibility to advise a defendant about his right to testify and to

         explain any advantages or disadvantages of invoking that right. [Citation.] However, the

         ultimate decision of whether to testify is made by the defendant. [Citation.]

                 When a defendant is represented by counsel, it is left to the discretion of the

         trial court whether to inform the defendant of the right against self-incrimination.”

         People v. Vaughn, 354 Ill. App. 3d 917, 925 (2004).


                                                        4
1-09-0920

Respondent acknowledges these principles, but maintains juvenile offenders are entitled to greater

protection because “unlike an adult convicted felon, under prevailing law a juvenile offender has no

right to file a post-conviction petition.” This court has expressly held that the Post-Conviction

Hearing Act (725 ILCS 5/122-1 (West 2008)), a collateral remedy for most adult offenders, does not

apply to juveniles. In re Thomas, 77 Ill. App. 3d 299, 300 (1979). Our supreme court recently

declined to rule on the issue, however, stating:

       “J.T. requests this court to exercise its supervisory authority and address the issue of

       whether juveniles can seek relief under the Post-Conviction Hearing Act (725 ILCS

       5/122-1 et seq. (West 2004)). We decline to do so for the same reasons we declined

       to address this issue in In re William M., 206 Ill. 2d 595 (2003). As in William M.,

       the parties offer minimal argument on this issue. As Justice Kilbride noted in his

       special concurrence in that case, ‘[a] question of such magnitude should be fully

       briefed and argued by opposing parties zealously advocating the relevant arguments

       prior to its definitive resolution by this court.’ William M., 206 Ill. 2d at 607-08

       (Kilbride, J., specially concurring).” In re J.T., 221 Ill. 2d 338, 348-49 (2006).

Nevertheless, in holding that criminal court judges have no duty to advise defendants of their right

to testify this court identified three factors underlying that ruling unrelated to postconviction

proceedings:

       “First, a defendant’s decision as to whether or not to testify is often made as the trial

       unfolds. [Citation.] By advising a defendant of his right to testify, a court could

       influence the defendant to waive his right not to testify, ‘thus threatening the exercise


                                                   5
1-09-0920

       of this other, converse, constitutionally explicit and more fragile right.’ [Citations.]

               Second, a court could intrude upon the attorney-client relationship by advising

       a defendant of his right to testify. [Citations.] ‘A trial judge must take great care not

       to assume the functions of trial counsel.’ [Citation.] It is primarily the responsibility

       of defense counsel, not the trial judge, to advise a defendant as to whether or not he

       should testify and to explain the tactical advantages and disadvantages of each option.

       [Citation.] If a trial judge were to advise a defendant, sua sponte, of his right to

       testify, such an act could frustrate a decision on the matter made by the defendant and

       defense counsel who are designing trial strategy. [Citation.]

               Finally, a trial judge is not required to inform a defendant of his right to testify

       because it is difficult for a judge to determine the appropriate time that he should

       advise a defendant concerning his right to testify, since ‘the judge cannot know that

       a defendant has not testified until the defense rests and such a moment is not an

       opportune time to engage in a discussion with defendant which might lead to a

       rupture with defense counsel *** or might undo a trial strategy based on the

       defendant’s not testifying.’ [Citation.]” Shelton, 252 Ill. App. 3d at 202.

We find all of these factors equally applicable to proceedings under the Juvenile Court Act of 1987

(705 ILCS 405/1 et seq. (West 2008)) (the Act), and note that section 1-5 of the Act assures that

minors will be represented by counsel. 705 ILCS 405/1-5 (West 2008) (“No hearing on any petition

or motion filed under this Act may be commenced unless the minor who is the subject of the

proceeding is represented by counsel.”). We therefore decline to adopt the bright-line rule advocated


                                                    6
1-09-0920

by respondent, and hold that the trial court did not have a duty to inform respondent sua sponte, who

was represented by counsel, of his right to testify or verify that respondent was knowingly and

voluntarily waiving that right.

        We note that respondent does not actually claim that counsel did not advise him of his right

to testify. While respondent argues that he cannot “reveal conversations he did or did not have with

his attorney” because such matters are outside of the record, and “on direct appeal a reviewing court

will not consider facts that are not part of the record,” that argument fails. If indeed respondent’s

counsel did not inform him of his right to testify respondent could have made that assertion in his

briefs to the court, noting that the matters were outside of the record, and presented his perceived

inability to raise them before the trial court. See People v. Henderson, 217 Ill. 2d 449, 467-68 (2005).

That would have allowed the State to respond to his claim, and provided us a basis upon which to

determine whether to consider his purported claim. Under this record, there is no claim before us

regarding counsel’s conduct. We find no plain error and affirm respondent’s adjudication.

                              B. Respondent’s Probation Is Modified

        On April 7, 2009, the trial court placed respondent on five years’ probation, until April 7,

2014, and ordered him to perform 60 hours of community service. As section 5-755 of the Act (705

ILCS 405/5-755 (West 2008)) requires respondent’s probation to terminate on his twenty-first

birthday, June 27, 2013, we modify the trial court’s order accordingly.

                                               CONCLUSION

        Respondent has forfeited his due process claim, and the trial court did not commit plain error

as it did not have a duty to inform respondent sua sponte of his right to testify or verify that


                                                   7
1-09-0920

respondent was voluntarily and knowingly waiving that right. We affirm the trial court’s order as

modified.

       Affirmed as modified.




                                               8